internal_revenue_service number release date index number ------------------------------- -------------------------------------------------- -------------------------- in re ----------------------------------------- ------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-142700-09 date date legend legend decedent trust date date wife son daughter state court statute statute dear ------------- ------------------------ ------------------------------------------------------------------ -------------------------- -------------------------- -------------------- ---------------------------- ------------------------- -------- ----------------------------------------------------- ----------------------------------------------------- ----------------------------------------------------- this responds to your authorized representative’s letter dated date in which you request rulings concerning the generation-skipping_transfer gst tax consequences of the proposed division of trust the facts submitted and representations made are as follows decedent died testate on date survived by his wife wife and his children son and daughter decedent’s will was admitted to probate on date in state court pursuant to the paragraph a of article viii of the will decedent’s residuary_estate passed to trust to be held and administered as a separate trust paragraph b of article viii further provides that the trustee shall distribute to or for the use and benefit of wife such amounts from the trust estate as may be reasonably necessary to provide for the health maintenance and support of wife taking into consideration her accustomed manner of living and the availability to her of funds from other sources plr-142700-09 under paragraph c of article viii upon the death of wife trust is to be divided into the number of shares or portions in undivided interests and of equal value as there may be children surviving decedent and deceased children represented by issue surviving decedent each such share or portion is to be a separate trust to and for the benefit of each surviving child or the surviving issue of each deceased child any trust allotted for the benefit of a child is to continue for and during the life of the child if the child should die prior to termination of the trust with surviving issue the trust is to continue for the benefit of the child’s issue paragraph d of article viii further provides that the trustee shall distribute to or for the use and benefit of the child or any one or more of the issue of a living or deceased child amounts from the trust estate reasonably necessary to provide for the health maintenance support and education of the beneficiaries taking into consideration their respective accustomed manner of living and the availability to them respectively of funds from other sources the phrase for the use and benefit of shall be deemed broad enough to encompass not only the direct needs of the specified beneficiary but also those of any one or more of his or her issue paragraph h of article xvi provides that no provision of the will is intended to be construed to allow an individual trustee to apply or distribute any portion of the trust estate of any trust created under the will to discharge the legal_obligation of any person in his individual capacity to support or maintain any other person or persons under paragraph e of article viii following wife’s death each of the trusts allotted under paragraph c shall terminate twenty-one years after the death of the decedent’s child for whom or for whose issue it was created and is to be distributed per stirpes among the surviving issue of the child if a child dies without surviving issue the trust shall terminate and the trust estate shall be distributed per stirpes among decedent’s surviving issue however the share for any beneficiary that is to continue in trust under article viii shall be distributed to the trustee of the trust and held subject_to all of the terms and conditions of the trust further no distribution under paragraph e can be made and no interest disposed of under the terms of the trust shall vest during the life of wife paragraph a of article xv appoints wife as the trustee of each of the trusts created under the will if wife dies resigns refuses or for any reason fails to serve in such capacity then son and daughter or either of them if one fails or ceases to act in such capacity shall act as alternate or successor trustee of each of the trusts created under the will further each of son and daughter shall serve as sole trustee of any trust exclusively for the primary benefit of that child and the child’s issue and if the child fails or ceases to act then the other child shall serve as sole trustee accordingly wife is currently the sole trustee of trust and upon wife’s death son and daughter are to serve as sole trustee of their respective trust plr-142700-09 paragraph e subparagraph k of article xvi provides the trustees with all of the rights powers privileges and authorities except where they are inconsistent with any provision of the will conferred upon trustees by the state trust code trust became irrevocable after date it is represented that sufficient gst_exemption was allocated to trust so that trust has an inclusion_ratio of zero under sec_2642 state statute provides that a trustee may unless expressly prohibited by the terms of the instrument establishing the trust divide a_trust into two or more separate trusts without a judicial proceeding if the result does not impair the rights of any beneficiary or adversely affect achievement of the purposes of the original trust state statute provides that when dividing a_trust a trustee may make distributions in divided or undivided interests allocate particular assets in proportionate or disproportionate shares value the trust property for purposes of acting under subdivisions and and adjust the division for resulting differences in value the current remainder beneficiaries of trust son and daughter have differing investment goals and personal financial situations accordingly wife as trustee of trust proposes to divide trust into two separate trusts at this time and not at wife’s death such that son and his issue will be the remainder beneficiaries of one subtrust son’s trust and daughter and her issue will be the remainder beneficiaries of the second subtrust daughter’s trust with all other terms of trust remaining the same wife will remain the trustee and sole lifetime beneficiary of both son’s trust and daughter’s trust any income or principal distributions to wife will be made equally out of son’s trust and daughter’s trust neither son nor daughter nor their respective issue will have a present_interest in any of son’s trust or daughter’s trust trust’s assets will be divided equally but not on a pro_rata basis specifically trust’s real_estate_assets will pass to son’s trust while trust’s liquid_assets of an equal value will pass to daughter’s trust and the remaining assets if any will be distributed equally to son’s trust and daughter’s trust at wife’s death if the child and all of the issue who are descendants of the child for whom the subtrust is allotted are then deceased the subtrust shall merge into the other subtrust as currently provided in the will on the death of all of such issue or if all of the remainder beneficiaries of both subtrusts are then deceased the subtrusts shall pass as currently provided in the will on the death of all such issue the proposed division is conditioned on a favorable ruling on the income estate gift and gst tax ruling requests from the internal_revenue_service you are requesting the following rulings the division and modification of trust will not alter the inclusion_ratio of trust or the successor subtrusts for gst tax purposes so that after the division and modification the successor subtrusts will have an inclusion_ratio of zero under sec_2642 plr-142700-09 the division and modification of trust will not cause any portion of the assets to be includible in the gross_estate of any beneficiary of the successor subtrusts under sec_2035 sec_2036 sec_2037 or sec_2038 the distributions to and allocations among the successor subtrusts will not result in a transfer of property that is subject_to federal gift_tax under sec_2501 the division of trust will not be considered a distribution under sec_661 or sec_1_661_a_-2 of the income_tax regulations the two successor subtrusts will be treated as separate taxpayers for federal_income_tax purposes pursuant to sec_643 no gain_or_loss will be recognized for purposes of sec_61 or sec_1001 as a result of the division of trust next pursuant to sec_1015 the basis of the assets of the successor subtrusts will be the same after the division of trust as the basis of those assets before the division finally pursuant to sec_1223 the holding periods of the assets in the successor subtrusts will include the holding periods of those assets in trust ruling sec_2601 of the internal_revenue_code imposes a tax on every generation-skipping_transfer which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip under of the tax_reform_act_of_1986 the act gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer under a_trust that was irrevocable on date except to the extent the transfer is made out of corpus added to the trust by an actual or constructive_addition after date under sec_2602 the amount of tax imposed under sec_2601 is determined by multiplying the taxable_amount the amount_involved in the gst transfer by the applicable_rate under sec_2641 the term applicable_rate means the product of the maximum_federal_estate_tax_rate in the year that the gst occurs and the inclusion_ratio under sec_2642 the inclusion_ratio with respect to any property transferred in a gst i sec_1 minus the applicable_fraction under sec_2642 in general the numerator of the applicable_fraction is the amount of gst_exemption allocated to the property transferred and the denominator is the value of the property transferred under sec_2631 every individual is allowed a gst_exemption amount which may be allocated by the individual or the individual's executor to any property with respect to plr-142700-09 which the individual is the transferor sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 will not cause the trust to lose its exempt status these rules are applicable only for purposes of determining whether an exempt trust retains exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 provides that for purposes of this section a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification in the instant case trust became irrevocable after date it is represented that sufficient gst_exemption was allocated to trust so that trust has an inclusion_ratio of zero under sec_2642 no guidance has been issued concerning changes that may affect the status of trusts that are exempt from gst tax because sufficient gst_exemption was allocated to trust to result in an inclusion_ratio of zero at a minimum a change that would not affect the gst status of a grandfathered trust should similarly not affect the exempt status of such a_trust based on the facts presented and the representations made the division of trust into son’s trust and daughter’s trust as described above will not result in a shift of any plr-142700-09 beneficial_interest in trust to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the division further the proposed division will not extend the time for vesting of any beneficial_interest in the new trusts beyond the period provided for under the original trust accordingly the division and modification of trust will not alter the inclusion_ratio of son’s trust or daughter’s trust for gst tax purposes so that after the division and modification the trusts will have an inclusion_ratio of zero under sec_2642 ruling sec_2035 provides that if the decedent made a transfer by trust or otherwise of an interest in any property or relinquished a power with respect to any property during the 3-year period ending on the date of the decedent's death and the value of such property or an interest therein would have been included in the decedent's gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 if such transferred interest or relinquished power had been retained by the decedent on the date of the decedent's death then the value of the gross_estate shall include the value of any property or interest therein that would have been so included sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2037 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time after date made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise if possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property but in the case of a transfer made before date only if such reversionary_interest arose by the express terms of the instrument of transfer and the value of such reversionary_interest immediately before the death of the decedent exceed sec_5 percent of the value of such property sec_2038 provides that the value of the decedent's gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment plr-142700-09 thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the 3-year period on the date of the decedent's death in the present case wife will continue to be the sole lifetime beneficiary of son’s trust and daughter’s trust further the distribution management and termination provisions of son’s trust and daughter’s trust will be identical to the current_distribution management and distribution provisions of trust accordingly based on the facts presented and the representations made the division of trust into son’s trust and daughter’s trust will not cause any portion of the assets to be includible in the gross_estate of any beneficiary of son’s trust and daughter’s trust under sec_2035 sec_2036 sec_2037 or sec_2038 ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible sec_2512 provides that if the gift is made in property the value thereof at the date of the gift is considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than an adequate_consideration in money_or_money's_worth then the amount by which the value of the property exceeded the value of the consideration is deemed a gift that is included in computing the amount of gifts made during the calendar_year the division of trust into son’s trust and daughter’s trust as described above will not result in any change in the beneficial interests of any of the trusts’ beneficiaries accordingly based on the facts presented and representations made the distributions and allocations among son’s trust and daughter’s trust will not create a transfer of property that is subject_to federal gift_tax under sec_2501 ruling sec_661 provides that in any taxable_year a deduction is allowed in computing the taxable_income of a_trust other than a_trust to which subpart b applies for the sum of the amount of income for such taxable_year required to be distributed currently and plr-142700-09 any other_amounts_properly_paid_or_credited_or_required_to_be_distributed for such taxable_year sec_1_661_a_-2 of the income_tax regulations provides that gain_or_loss is realized by the trust or estate or the other beneficiaries by reason of a distribution_of_property in_kind if the distribution is in satisfaction of a right to receive a distribution of a specific dollar amount of specific property other than that distributed or of income as defined under sec_643 and the applicable regulations if income is required to be distributed currently sec_662 provides that there shall be included in the gross_income of a beneficiary to whom an amount specified in sec_661 is paid credited or required to be distributed by an estate_or_trust described in sec_661 the sum of the following amounts the amount of income_for_the_taxable_year_required_to_be_distributed_currently to such beneficiary whether distributed or not and all other_amounts properly paid credited or required to be distributed to such beneficiary for the taxable_year based solely on the facts and representations submitted we conclude that the division of trust to create son’s trust and daughter’s trust is not a distribution under sec_661 or sec_1_661_a_-2 ruling sec_643 provides that for purposes of subchapter_j under regulations prescribed by the secretary two or more trusts shall be treated as one trust if such trusts have substantially the same grantor or grantors and substantially the same primary beneficiary or beneficiaries and a principal purpose of such trusts is the avoidance of the tax_imposed_by_chapter_1 the son’s trust and the daughter’s trust will each have different beneficiaries therefore based solely on the facts and representations submitted we conclude that son’s trust and daughter’s trust will be treated as separate taxpayers for federal_income_tax purposes ruling sec_61 defines gross_income as all income from whatever source derived under sec_61 gross_income includes g ains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized under sec_1001 the entire amount of gain_or_loss must be recognized except as otherwise provided plr-142700-09 sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained under sec_1_1001-1 the severance of a_trust occurring on or after date is not an exchange of property for other_property differing materially either in_kind or in extent if i an applicable_state_statute or the governing instrument authorizes or directs the trustee to sever the trust and ii any non-pro rata funding of the separate trusts resulting from the severance whether mandatory or in the discretion of the trustee is authorized by an applicable_state_statute or the governing instrument in the present case trust will be divided into son’s trust and daughter’s trust on a non-pro rata basis the same provisions of the will govern trust son’s trust and daughter’s trust it is represented that state statute permits the division of trust on a non-pro rata basis the will does not address the division of trust before wife’s death the proposed division is consistent with the criteria set forth in sec_1_1001-1 of the regulations accordingly the proposed division of trust does not constitute an exchange of property for other_property differing materially in_kind or in extent under sec_61 and sec_1001 sec_1015 provides that the basis in property acquired by a transfer in trust is the same as it would be in the hands of the grantor with adjustments for gain and loss recognized sec_1_1015-1 provides that property acquired by gift has a single uniform basis although more than one person may acquire an interest in the property the uniform basis of the property remains fixed subject_to proper adjustment for items under sec_1016 and sec_1017 sec_1_1015-2 provides that in the case of property acquired after date by a transfer in trust other than a transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor under the law applicable to the year in which the transfer was made sec_1_1015-2 provides that the principles in sec_1_1015-1 concerning the uniform basis are applicable in determining basis_of_property where more than one person acquires an interest in property by transfer in trust plr-142700-09 in this case because neither sec_1001 nor sec_61 applies to the proposed transaction the basis of the assets in each of son’s trust and daughter’s trust will be the same as the basis of the assets in trust under sec_1223 the taxpayer's holding_period for property however acquired includes the period for which the property was held by any other person if for the purpose of determining gain_or_loss from a sale_or_exchange the property has the same basis in whole or in part in the taxpayer's hands as it would in the hands of the other person we conclude that under sec_1223 the holding_period for each of son’s trust and daughter’s trust in each asset received from trust will include the respective holding_period of trust for each such asset except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the ruling s in this letter pertaining to the federal estate and or generation- skipping transfer_tax apply only to the extent that the relevant sections of the internal_revenue_code are in effect during the period at issue this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely james f hogan branch chief branch passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter cc
